Title: Jean Henri David Uhl to John Adams: A Translation, 1 July 1782
From: Uhl, Jean Henri David
To: Adams, John



Berlin, 1 July 1782
Sir

It is because of the fact that your excellency, minister plenipotentiary of the united provinces of America, has displayed so many of the great qualities of his character, in view of the High Mightinesses, the States General at The Hague, that I have the confidence to ask for assistance in a very singular situation involving an American ship owner.
The Fredericdorp plantation in Suriname belongs to my wife and her family through an usufructuary bequest by J. F. Knoffel. The heiresses are the two daughters of the late P. L. Knoffel, finance minister for his Prussian majesty, brother of the testator, and consequently Prussian-born subjects in Berlin. The coffee crop aboard the Dutch ships was ours and was addressed in the name of the Fredericdorp plantation for our correspondent Mr. Pieter van der Meulen in Amsterdam.
It so happens often in the war that the English take Dutch ships loaded with Suriname’s goods, but any goods belonging to neutral Prussian subjects on board these Dutch ships are returned by the English admiralty. The heirs of the Count de Neal in Berlin, who have several plantations in Suriname, have reclaimed and received their crops seized by the British from Dutch vessels. I am currently reclaiming 10,000 pounds of coffee from the Fredericdorp plantation in England. Recently, an English ship-owner took the ship of Captain C. G. Weis. An American took it back and sold the vessel and its cargo in Martinique. The 8,679 pounds of coffee from the Fredericdorp plantation, addressed to my correspondent van der Meulen, were on board the Dutch ship in question. The American took what is rightfully the Prussians’; the English would have returned it to them according to the European price in London or Amsterdam.

If the neutral Prussians cannot recover the goods taken by the Americans, then the mistake would be to fear the Americans, who are friends with the Dutch and with whom the Prussians trade, rather than to fear the English who are Holland’s declared enemy.
The ship owner had the right to confiscate Dutch property taken back from the English by the rules of war but not the property of a neutral party. He ignored this, and being informed that the 8,679 pounds of coffee from the Fredericdorp plantation belong to the neutral Prussians, the law of nations demands that he return them. I no doubt have the right to reclaim the price of the 8,679 pounds according to the value in Amsterdam. It is a trifle for the ship owner who suddenly took 300,000 pounds of coffee from a Dutch ship and the ship itself; but what great pity and ruination for a Berlin family whose livelihood depends on the profits from a Suriname plantation!
I am certain that the united provinces of America are animated with the same spirit of love of justice and respect for the universal rights of free people as the English nation from which it descended, and that justice will be brought to the neutrals. But the difficulty in achieving this lies in not knowing the common ways in America, and that is the reason I am asking your excellency for assistance.
My correspondent and proxy for reclamations for the Fredericdorp plantation in Suriname, Mr. P. van der Meulen Dirckz in Amsterdam, will send authenticating proof to your excellency that 8,679 pounds of coffee from Fredericdorp plantation were taken from Captain Weis’ ship by an American and sold in Martinique; that the Fredericdorp plantation’s products belong to Knoffel’s heirs, the neutral Prussian subjects in Berlin; and that the reclamation is based on fact. I ask that your excellency, being convinced of the truth of the facts and the law, grant me the favor of giving you the above attestation and of informing you in the easiest way possible so that you may recover the Amsterdam price for the 8,679 pounds of coffee in question for the Prussian neutrals, and provide us with the knowledge we lack about America.
Your excellency’s character is already well known in Europe and makes me hope that you will give me this occasion to praise and recognize the love of justice in the country you represent in the case of the law of nations toward neutral Prussian subjects. I am, with the deepest respect for your excellency, sir, the very humble and very obedient servant,

Jean Henri David UhlMember of the Supreme GermanCourt of His Majesty the King of Prussia

